Title: To James Madison from Peder Pedersen, 21 March 1804 (Abstract)
From: Pedersen, Peder
To: Madison, James


21 March 1804, Washington. Is informed by an official communication that a new lighthouse has been erected on Agnos Point [Agdenes], near the port of Trondheim, Norway. Is directed to publish this communication “for the information and benefit of such mariners and navigators of the United States, as hereafter may visit that port.” Transmits a translated copy of the notice with “the request, that the public may from your office receive the information thereof, there being every reason for me to expect that the same, when making its appearance under so high an authority, will speedily be known, by all those, throughout the United States, whom it may concern—and the benevolent wish of my Government thus most effectually fullfill’d.”
 

   
   RC and enclosure (DNA: RG 59, NFL, Denmark, vol. 1). RC 1 p.; docketed by Wagner as received the same day and with the added notation: “Light at Trondheim.” For enclosure, see n. 1.



   
   The enclosure (2 pp.; docketed by Wagner) is a description of the location and appearance of the lighthouse with directions for approaching it from the east and west.


